OVERTON, Justice.
This cause is before us on a petition for writ of certiorari to review a decision of the Second District Court of Appeal reported at 307 So.2d 489 (Fla.App.2nd, 1975). That decision held illegal a sentence placing petitioner on probation after completion of a prison term where the probationary period did not fall within a stayed period of imprisonment. As such, it conflicts with our recent decision in State v. Jones, 327 So.2d 18 (Fla.1976) ,1
The petition for writ of certiorari is granted. We dispense with oral argument and the filing of briefs on the merits. The decision of the District Court is quashed, and the cause is remanded with instructions to reinstate the split sentence probation imposed by the trial judge. State v. Jones, supra.
It is so ordered.
ADKINS, C. J., and ROBERTS and ENGLAND, JJ., concur.
BOYD, J., dissents.

. We have jurisdiction. Art. V, § 3(b)(3), Fla.Const.